UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-6544



In Re: HOMER RICHARDS,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                     (CR-93-62-A, CA-97-634-AM)


Submitted:   July 13, 2000                 Decided:    July 24, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Homer Richards, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Homer Richards has filed a petition for a writ of mandamus

seeking an order directing the district court to hold an eviden-

tiary hearing and make findings of fact and conclusions of law as

to “potential claims” that the district court allegedly overlooked

when ruling on Richards’ unsuccessful 28 U.S.C.A. § 2255 (West 1994

& Supp. 2000) motion.   Mandamus is a drastic remedy to be used on

in extraordinary circumstances.       See Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976). The party seeking mandamus relief

carries the heavy burden of showing that he has “no other adequate

means to attain the relief he desires” and that his right to such

relief is “clear and indisputable.” Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980).         Richards has not made such a

showing.   Accordingly, we deny his motion for leave to proceed in

forma pauperis and dismiss the mandamus petition. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                   PETITION DISMISSED




                                  2